        Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 1 of 34




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KAREN KAY BUCKLEY,             :
                               :
            Plaintiff          :
                               : CIVIL ACTION NO.
    v.                         :
                               : JURY TRIAL DEMANDED
UNIVERSAL SEWING SUPPLY, INC., :
                               :
            Defendant          :

                                     COMPLAINT

      Plaintiff Karen Kay Buckley ("Buckley"), by her attorneys McNees Wallace

& Nurick LLC, for her Complaint against Defendant Universal Sewing Supply,

Inc. ("Universal"), alleges on knowledge as to her own actions and otherwise on

information and belief as follows:

                    NATURE AND BASIS OF THE ACTION

      1.     This is an action brought by Buckley, an award-winning quilt

designer, popular quilting instructor, author of quilt books, and designer of a

popular line of quilting tools, against Universal for copyright infringement under

17 U.S.C. §501, and under the Lanham Act, 15 U.S.C. § 1051 et seq., for trade

dress infringement and unfair competition. Buckley seeks preliminary and

permanent injunctive relief, lost profits, statutory and compensatory damages,

attorneys' fees, and other relief, relating to Universal copying of the distinctive
         Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 2 of 34




product trade dress of Buckley's KAREN KAY BUCKLEY'S PERFECT

SCISSORS brand scissors ("Buckley's Scissors"), the distinctive Display product

trade dresses of Buckley's Scissors, and of Buckley's copyrighted package designs.

                                     PARTIES

      2.     Plaintiff Karen Kay Buckley is an adult individual having a home

address at 1237 Holly Pike, South Middleton Township, Cumberland County,

Pennsylvania 17013.

      3.     Upon information and belief, Defendant Universal is a corporation

organized and existing under the laws of Missouri with an address at 1011 East

Park Industrial Drive, St. Louis, Missouri 63130.

                         JURISDICTION AND VENUE

      4.     This Court has original jurisdiction over the copyright and Lanham

Act claims pursuant to 28 U.S.C. §1331, 28 U.S.C. §1338(a) & (b) and 15 U.S.C.

§1121.

      5.     This Court has original jurisdiction over the state law unfair

competition claims pursuant to 28 U.S.C. §1338(b).

      6.     This Court has supplemental jurisdiction over all state law claims

pursuant to 28 U.S.C. §1367.




                                         -2-
            Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 3 of 34




       7.       Upon information and belief, this Court has personal jurisdiction over

Defendant because it is present and doing business in the Commonwealth of

Pennsylvania either directly or through its agents and has distributed infringing

product to and for sale in the Commonwealth of Pennsylvania.

       8.       Venue in this District is proper under 28 U.S.C. §1391 because

Defendant is subject to personal jurisdiction in this District and because a

substantial part of the events giving rise to Plaintiff's claims occurred in this

District.

                             FACTUAL BACKGROUND

                 Buckley and Buckley's Product Trade Dress,
      the Copyrighted Works and Buckley's Display Product Trade Dress

       9.       Buckley is a popular quilting instructor, the author of five books on

quilting and an award-winning quilt designer. Buckley has been a quilt instructor

since 1990 and has taught classes and lectured throughout the United States as well

as outside of the United States.

       10.      To date, Buckley has completed approximately 400 quilts, more than

300 of which are her personal designs. These quilts have received hundreds of

awards including fifteen (15) Best of Show. Two of those Best of Show quilts are

now owned and displayed in the National Quilt Museum. Photographs of


                                            -3-
        Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 4 of 34




Buckley's original quilts have been featured on the cover of sixteen (16) national or

international magazines.

      11.    Buckley has produced and published approximately 30 differing

quilting patterns so that others may recreate her original quilt designs.

      12.    In 1999, Buckley developed her first quilting related product:

PERFECT CIRCLES, a plastic template now used by hundreds of thousands of

quilters. To date, Buckley has approximately twenty (20) quilting related products

and notions, including, but not limited to: PERFECT OVALS, PERFECT

LEAVES, PERFECT STEMS, PERFECT PINS, PERFECT RULERS, PERFECT

ADJUSTABLE SQUARE, and PERFECT SCISSORS, all sold under her name

and moniker: KAREN KAY BUCKLEY'S PERFECT Quilting Products.

      13.    Buckley has appeared in numerous television programs, including

being featured on a Lifetime television limited series. She also has appeared on

podcasts, been interviewed by many newspapers, magazines, and television

stations, written numerous magazine articles and appeared in videos, podcasts and

social media forums, all relating to quilting methods, quilting designs, her own

quilts and her quilting related products.




                                            -4-
        Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 5 of 34




      14.    In 2010, in addition to the above-referenced quilting related products,

Buckley began selling Buckley's Scissors in both large and small size styles

("Buckley's Large Scissors" and "Buckley's Small Scissors" respectively.)

      15.    Buckley's Scissors feature a unique product trade dress consisting of

black blades, Buckley's "Karen Kay Buckley" signature etched into one blade, and

brightly colored plastic handles, in light green, light blue, or purple ("Buckley's

Scissors Trade Dress"). The handles of Buckley's Large Scissors are colored

purple and the handles of Buckley's Small Scissors are colored green. Buckley's

Large Scissors in Buckley's Large Scissors Trade Dress consisting of black blades,

Buckley's "Karen Kay Buckley" signature etched in one blade and purple handles

are pictured below:




                                          -5-
        Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 6 of 34




                      Buckley's Large Scissors Trade Dress

      Buckley's Small Scissors in Buckley's Small Scissors Trade Dress consisting

of black blades, Buckley's "Karen Kay Buckley" signature etched in one blade and

green handles are pictured below:




                                       -6-
        Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 7 of 34




                      Buckley's Small Scissors Trade Dress

      16.   Buckley's Small Scissors Trade Dress and Buckley's Large Scissors

Trade Dress each constitutes an arbitrary combination of arbitrary design elements,

the overall appearance and the elements of which are nonfunctional and distinctive.

      17.   In 2010, Buckley and Josh Hercher designed packaging for Buckley's

Large Scissors ("Buckley's Large Scissors Packaging"). Buckley's Large Scissors

Packaging is pictured below:




                                        -7-
        Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 8 of 34




                Front                                          Back

      18.   In 2019, Hercher assigned ownership of his rights in Buckley's Large

Scissors Packaging to Buckley. As a result, Buckley owns any and all copyrights

in Buckley's Large Scissors Packaging. A true and correct copy of Buckley's

Large Scissors Packaging is attached as Exhibit A.

      19.   In 2019, Buckley obtained a registered copyright in Buckley's Large

Scissors Packaging, having registration number VA0002148913. A screenshot

from the website for the United States Copyright Office showing the registration

number is attached hereto as Exhibit B.


                                          -8-
       Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 9 of 34




      20.   Buckley and Hercher also designed packaging for Buckley's Small

Scissors ("Buckley's Small Scissors Packaging"). Buckley's Small Scissors

Packaging is pictured below:




                  Front                                       Back

      21.   In 2019, Hercher assigned ownership of his rights in Buckley's Small

Scissors Packaging to Buckley. As a result, Buckley owns any and all copyrights


                                       -9-
        Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 10 of 34




in Buckley's Small Scissors Packaging. A true and correct copy of Buckley's

Small Scissors Packaging is attached as Exhibit C.

      22.    In 2019, Buckley obtained a registered copyright in Buckley's Small

Scissors Packaging, having registration number VA 2-148-719. A copy of the

certificate of registration is attached hereto as Exhibit D.

      23.    In 2013, Buckley added medium style scissors ("Buckley's Medium

Scissors") to her line of PERFECT SCISSORS brand scissors. Buckley's Medium

Scissors were produced with Buckley's Product Trade Dress of black blades with

Karen Kay Buckley's signature etched into one blade and with brightly colored

handles, with Buckley's Medium Scissors having light blue colored handles.

Buckley's Medium Scissors in Buckley's Medium Scissors Trade Dress consisting

of black blades, Buckley's "Karen Kay Buckley" signature etched in one blade and

blue handles are pictured below:




                                          -10-
       Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 11 of 34




                 Buckley's Medium Scissors Product Trade Dress

      24.    Buckley's Scissors Trade Dress of Buckley's Medium Scissors

constitutes an arbitrary combination of arbitrary design elements, the overall

appearance and the elements of which are nonfunctional and distinctive.

(Collectively, the trade dresses of Buckley's Large Scissors, Buckley's Medium

Scissors and Buckley's Small Scissors are referred to as "Buckley's Scissors Trade

Dresses").

      25.    Buckley and Hercher designed packaging for Buckley's Medium

Scissors ("Buckley's Medium Scissors Packaging"). Buckley's Medium Scissors

Packaging is pictured below:

                                        -11-
       Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 12 of 34




                Front                                       Back

      26.   In 2019, Hercher assigned ownership of his rights in Buckley's

Medium Scissors Packaging to Buckley. As a result, Buckley owns any and all

copyrights in Buckley's Medium Scissors Packaging. A true and correct copy of

Buckley's Medium Scissors Packaging is attached as Exhibit E.

      27.   In 2019, Buckley obtained a registered copyright in Buckley's

Medium Scissors Packaging, having registration number VA 2-149-194. A copy



                                      -12-
        Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 13 of 34




of the unofficial preview of the certificate of registration is attached hereto as

Exhibit F.

      28.    Buckley's Large Scissors Packaging, Buckley's Medium Scissors

Packaging, and Buckley's Small Scissors Packaging (collectively referred to as

"Buckley's Copyrighted Works") are wholly original, and Buckley is the exclusive

owner of all right, title, and interest, including all rights under copyright, in the

Copyrighted Works.

      29.    Buckley's Scissors packaged for display in the Copyrighted Works are

pictured below:




                                          -13-
       Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 14 of 34




Buckley's Large Scissors are packaged for display in Buckley's Large Scissors

Packaging ("Buckley's Large Scissors Display Trade Dress"), Buckley's Medium

Scissors are packaged for display in Buckley's Medium Scissors Packaging

("Buckley's Medium Scissors Display Trade Dress") and Buckley's Small Scissors

are packaged for display in Buckley's Small Scissors Packaging ("Buckley's Small

Scissors Display Trade Dress"). (Collectively, these trade dresses are referred to as

"Buckley's Display Trade Dresses.")

                                        -14-
        Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 15 of 34




      30.    Buckley's Display Trade Dresses features Buckley's Scissors Trade

Dresses together with the Copyrighted Works.

      31.    Each of Buckley's Display Trade Dresses constitutes an arbitrary

combination of arbitrary design elements, the overall appearance and the elements

of which are nonfunctional and inherently distinctive.

      32.    To date, Buckley has sold approximately 500,000 of Buckley's

Scissors, all of which bear Buckley's Scissors Trade Dresses and have been

distributed packaged in one of the Copyrighted Works and in one of Buckley's

Display Trade Dresses.

      33.    Buckley has produced several videos and podcasts about Buckley's

Scissors which show the Copyrighted Works, Buckley's Scissors Trade Dresses,

and Buckley's Display Trade Dresses.

      34.    Buckley advertises Buckley's Scissors through her website, quilt

guilds, websites, social media, You Tube channels, videos, magazines, appearances

at National and International Quilting Events and Shows, and through professional

quilting organizations. Her distributors advertise her scissors in publications,

video blasts, newsletters, and wholesale literature to their vendors and consumers

of the scissors.




                                         -15-
          Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 16 of 34




      35.     As a result of substantial sales and promotion through out the United

States, Buckley's Scissors Trade Dresses and Buckley's Display Trade Dresses

have become distinctive and have come to identify and indicate the source of the

products to consumers and the trade. Buckley's Scissors Trade Dresses and

Buckley's Display Trade Dresses have developed substantial goodwill, have

become closely associated with the PERFECT SCISSORS brand scissors

distributed by Buckley, and have come to symbolize the source of that product. In

light of the distinctiveness of Buckley's Scissors Trade Dresses and Buckley's

Display Trade Dresses, as well as the duration and extent of Buckley's sales,

marketing and use of these trade dresses throughout the United States, Buckley's

Scissors Trade Dresses and Buckley's Display Trade Dresses are distinctive among

consumers in the Commonwealth of Pennsylvania and throughout the United

States.

                 Defendant's Unauthorized Copying and Use of
          Buckley's Scissors Trade Dresses, the Copyrighted Works and
                    Buckley's Display Product Trade Dresses.

      36.     In 2017, Universal contacted Buckley regarding becoming a

distributor of her products. Philip Samuels, Universal's CEO, stated that Buckley's

PERFECT SCISSORS were becoming the best-known scissors in the market and

that Universal desired to become a distributor. Samuels agreed that Universal

                                        -16-
        Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 17 of 34




would only distribute Buckley's products through its more than a dozen sales

representatives to independent sewing and quilting stores in the United States.

Samuels agreed that Universal would not sell to mass retailers including Walmart,

Kmart and JoAnne Fabrics, and it did not and would not sell to anyone selling

products on Amazon.com.

       37.   In 2018, Buckley determined that Universal was selling her products,

including the Perfect Scissors products, outside of Universal's authorized channels

for distribution. In 2018, Buckley terminated her relationship with Universal as a

distributor for her products. She informed Universal that the reason for

termination was because Universal was selling outside of its authorized channels

for distribution.

       38.   In 2019, Buckley learned that Universal was manufacturing,

promoting, marketing, advertising, selling, and distributing medium and small size

scissors ("Universal's Scissors") which copied Buckley's Scissors Trade Dresses,

the Copyrighted Works and Buckley's Display Trade Dresses. On information and

belief, Universal markets, distributes and sells its infringing products on

Amazon.com, in the Commonwealth of Pennsylvania and within this Judicial

District.




                                         -17-
       Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 18 of 34




      39.    Universal's Scissors look nearly identical to Buckley's Scissors.

Universal's Scissors use the same black color for the blades and bear an etched

signature in script on the top blade, as do Buckley's Scissors. Universal even chose

a five-syllable name to etch on the blades, copying the five syllables of Buckley's

name. In addition, Universal's medium scissors have handles in a light blue color,

which is identical to the shade of blue Buckley uses for Buckley's Medium

Scissors, and Universal's small scissors have handles in a light green color, which

is identical to the shade of green Buckley uses for Buckley's Small Scissors.

Furthermore, Universal's medium scissors feature the signature in the same

location as is Buckley's signature on Buckley's Medium Scissors, above the pivot

point of the blades, and Universal's Small Scissors features the signature in the

same location as Buckley's signature on Buckley's Small Scissors, below the pivot

point of the blades. Buckley's Medium Scissors (right) and Universal's Medium

Scissors (left) are pictured side by side below:




                                         -18-
       Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 19 of 34




      Buckley's Small Scissors (right) and Universal's small scissors (left) are

pictured side by side below:




                                        -19-
       Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 20 of 34




      40.    On information and belief, Universal also intends to manufacture,

advertise, market, sell and distribute scissors in a large size which will bear purple

handles.



                                         -20-
       Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 21 of 34




      41.   Universal intentionally copied the Copyrighted Works and Buckley's

Display Trade Dresses to create the packaging for Universal's Scissors (the

"Infringing Works") so that Universal's scissors would look as though they were

part of Buckley's line of PERFECT SCISSORS brand scissors. Universal's

Scissors within their packaging are pictured below:




                                       -21-
       Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 22 of 34




      42.   That Universal copied the Copyrighted Works is evidenced by the

striking similarities between the Copyrighted Works and the Infringing Works as

evident when the Copyrighted Works and Infringing Works are pictured together

as shown below:
                                      -22-
Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 23 of 34




                             -23-
       Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 24 of 34




      43.    The similarities between the Infringing Works and the Copyrighted

Works are substantial and include, but are not limited to, the following:


                                        -24-
Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 25 of 34




    a.    Universal's medium scissors are packaged in blisterpack

          packaging identical in dimension to Buckley's Medium Scissors

          Packaging and Universal's small scissors are packaged in

          blisterpack packaging identical in dimension to Buckley's Small

          Scissors Packaging, and include identically sized notches on the

          right bottom corner of the cardboard and identical cut-outs in

          the backerboard behind the left handle opening;

    b.    The Infringing Works feature a contrasting color in the top

          twenty (20%) percent of the cardboard with a gently curved

          shape to the line of separation with the larger background area

          as well as a thin line between the two areas with the longer side

          of the area being the exact same length as that used on

          Buckley's Scissors Packaging;

    c.    The Infringing Works copy the colors used by the Copyrighted

          Works;

    d.    The Infringing Works feature small stylized flower designs,

          similar to the small stylized flowers on the Copyrighted Works;

    e.    The Infringing Works feature copy on the front of the

          backerboards that is substantially similar to the copy on the

                              -25-
Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 26 of 34




          Copyrighted Works, i.e. "Micro-serrated blade" vs "Micro

          serrated blade" and "soft and comfortable cushioned handles"

          vs "Comfortable and soft handles;"

    f.    The Infringing Works use a gray, white, and black color scheme

          for the back of the cardboard similar to the color scheme used

          by the Copyrighted Works for the back of the cardboard;

    g.    The Infringing Works feature copy on the back of the cardboard

          that is almost identical to the copy on the back of the cardboard

          for the Copyrighted Works:

          i.     "what are the advantages of a micro-serrated blade?" vs.

                 "advantages of micro serrated blade";

          ii.    "Easily cuts multiple layers of light fabric!" vs. "Cuts 1 to

                 2 layers of cotton fabric easily";

          iii.   "Helps prevent fraying" vs. "Helps to prevent frayed

                 edges";

          iv.    "Keeps fabric from slipping! Makes cutting more

                 accurate" vs. "Keeps fabric from slipping so cutting is

                 more accurate".




                               -26-
       Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 27 of 34




      44.    The similarities between the Infringing Works and the Copyrighted

Works cannot be explained other than as a result of copying.

      45.    Universal copied the Copyrighted Works without Buckley's

authorization, consent or knowledge, and without any remuneration to Buckley.

      46.    Upon information and belief, since Universal copied the Copyright

Works to create the Infringing Works, Universal has manufactured, advertised,

marketed, and sold Universal's Scissors Display in the Infringing Work. Universal

continues to manufacture, advertise, market and sell Universal's Scissors Display

in the Infringing Works.

      47.    On information and belief, Universal's Scissors are sold to similar

consumers as are Buckley's Scissors and for the same use as are Buckley's

Scissors.

      48.    Universal's use of a product design and package design confusingly

similar to Buckley's Scissors Trade Dresses and to Buckley's Display Trade

Dresses is likely to cause confusion, mistake, or deception of purchasers and the

consuming public as to the source or origin of Universal's goods. A substantial

number of actual and potential purchasers and consumers, upon encountering

Universal's Scissors, whether inside their packaging or outside of their packaging,

or advertisements which picture Universal's Scissors or packaging, are likely to

                                        -27-
         Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 28 of 34




mistakenly believe that Universal's goods originate with, or are licensed, approved,

or sponsored by, or otherwise affiliated with or related to Buckley or Buckley's

Scissors.

      49.    By letter from her legal counsel dated April 9, 2019, Buckley advised

Universal that it was engaging in trademark and copyright infringement and that it

should immediately cease infringing Buckley's intellectual property rights.

Universal's response through legal counsel indicated that Universal had no

intention of stopping its infringing conduct.

      50.    Universal's acts are causing and will continue to cause damage and

irreparable harm to Buckley and the valuable reputation and good will of Buckley's

Scissors Trade Dresses and Buckley's Display Trade Dresses with purchasers and

consumers.

               COUNT ONE – COPYRIGHT INFRINGEMENT

      51.    Paragraphs 1-50 above are incorporated herein as if set forth in full.

      52.    Buckley is the owner of a valid, registered copyright in, and has

standing to sue for infringement of, the Copyrighted Works.

      53.    Universal had actual notice of the copyright in the Copyrighted

Works.




                                        -28-
       Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 29 of 34




      54.    Universal has committed copyright infringement in violation of 17

U.S.C. §501 by its reproduction, distribution, display and sale of the Infringing

Works, which are copied from and substantially similar to the Copyrighted Works

without Buckley's permission.

      55.    On information and belief, Universal's actions were intentional.

      56.    Upon information and belief, Universal's infringement has been

willful and deliberate and has caused injury and damages to Buckley for which

Buckley is entitled to an injunction and to recover her actual damages or, at her

option, statutory damages, for each and every infringing act, as well as her

reasonable attorneys' fees and costs.

          COUNT TWO –TRADE DRESS INFRINGEMENT,
   FALSE DESIGNATION OF ORIGIN AND UNFAIR COMPETITION

      57.    Paragraphs 1-56 above are incorporated herein as if set forth in full.

      58.    This claim is for trade dress infringement, false designation of origin,

and unfair competition in violation of Section 43(a) of the Lanham Act, 15 U.S.C.

§1125(a).

      59.    By its unauthorized use of the trade dress for Universal's Scissors and

packaging, Universal has infringed Buckley's Scissors Trade Dresses and

Buckley's Display Trade Dresses, falsely designated the origin of its products and

competed unfairly with Buckley, in violation of 15 U.S.C. §1125(a).
                                        -29-
       Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 30 of 34




      60.   On information and belief, Universal's acts of trade dress

infringement, false designation of origin and unfair competition have been done

willfully and deliberately and Universal has profited and been unjustly enriched by

sales that it would not otherwise have made but for its unlawful conduct.

      61.   Universal's acts described above have caused injury and damages to

Buckley, have caused irreparable injury to Buckley's good will and reputation and,

unless enjoined, will cause further irreparable injury, whereby Buckley has no

adequate remedy at law.

                 COUNT THREE - UNFAIR COMPETITION

      62.   Paragraphs 1-61 above are incorporated herein as if set forth in full.

      63.   This claim is for trademark infringement and unfair competition in

violation of the common law of the Commonwealth of Pennsylvania.

      64.   Universal's use of its infringing product design and packaging design,

as described above, constitutes common law trademark infringement, passing off

and unfair competition in violation of common law.

      65.   Upon information and belief, Universal's acts of common law

trademark infringement, passing off, and unfair competition have been done

willfully and deliberately and Universal has profited and been unjustly enriched by

sales that Universal would not otherwise have made but for its unlawful conduct.

                                       -30-
        Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 31 of 34




      WHEREFORE, Plaintiff Karen Kay Buckley demands that judgment be

entered in her favor and against Defendant and that the following relief be granted:

      A.     Entry of an order enjoining Defendant Universal Sewing Supply, Inc.,

and its affiliates, agents, employees, attorneys, and all other persons in active

concert or participation with them, all those who receive actual notice by personal

service or otherwise:

             i.     from further reproduction, distribution, sale, or creation of the

      Copyrighted Works and any and all derivative works based on the

      Copyrighted Works;

             ii.    from using Buckley's Scissors Trade Dresses and Buckley's

      Display Trade Dresses;

             iii.   from using in any media, for any purpose (a) Universal's

      Scissors trade dress, Universal's packaging, Buckley's Scissors Trade

      Dresses, Buckley's Display Trade Dresses, or any other trade dress or

      product design confusingly similar to Buckley's Scissors Trade Dresses or

      Buckley's Display Trade Dresses; and

             iv.    from otherwise competing unfairly with Buckley.

      B.     A declaration that Universal infringed Buckley's copyrights;




                                         -31-
        Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 32 of 34




       C.     Ordering that Universal be adjudged to have violated Sections 32,

43(a) and 43(c) of the Lanham Act, 15 U.S.C. §§1114, 1125(a) and 1125(c), and to

have committed acts of trademark infringement and unfair competition in violation

of Pennsylvania Cons. Stat. Ann. Title 54 §1124;

       D.     Ordering an accounting of all gains, profits, savings, and advantages

realized by Universal from its acts of trademark infringement, false designation of

origin and unfair competition, and awarding treble profits pursuant to Pennsylvania

Cons. Stat. Ann. Title 54 §1123 on the ground that Defendant engaged in its

wrongful acts with knowledge or bad faith or under other circumstances warranting

treble profits;

       E.     Awarding such damages as Buckley shall establish in consequence of

Universal's aforesaid acts of trademark infringement, false designation of origin,

and unfair competition, together with appropriate interest thereon, including three

times the amount found as actual damages by the trier of fact to properly

compensate Plaintiff for her damages, pursuant to 15 U.S.C. §1117(a) and

Pennsylvania Cons. Stat. Ann. Title 54 §1123;

       F.     Ordering Universal to recall from all chains of distribution all goods,

product packaging, product displays, promotional materials, advertisements,




                                         -32-
       Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 33 of 34




commercials, infomercials, and other items, the dissemination by Defendant of

which would violate the injunction herein requested;

      G.     Ordering Universal to deliver up for destruction any and all goods,

product packaging, product displays, promotional materials, advertisements,

commercials, infomercials, and other items in the possession, custody, control of

Defendant which if sold, displayed, or used would violate the injunction herein

requested, and to disable any display on the internet to the extent such contains

content which would violate the injunction herein requested.

      H.     An award of such actual compensatory damages as Plaintiff shall

establish in consequence of Defendant's infringing acts, or alternatively, an award

of statutory damages pursuant to 17 U.S.C. §504(c), including enhanced damages

for willful infringement;

      I.     An award to Plaintiff of its attorneys' fees and costs pursuant to

17 U.S.C. §505;

      J.     An award of actual compensatory damages as Plaintiff shall establish

for Universal's acts of unfair competition, together with appropriate interest

thereon, including three times the amount found as actual damages by the trier of

fact to properly compensate Plaintiff for its damages pursuant to 15 U.S.C.

§1117(a);

                                        -33-
       Case 1:19-cv-00794-SHR Document 1 Filed 05/09/19 Page 34 of 34




      K.     An award of actual compensatory damages as Plaintiff shall establish

for Defendant's usage of Plaintiff's Copyrighted Works, together with appropriate

interest thereon, and punitive damages;

      L.     Awarding Plaintiff her costs and expenses in this action;

      M.     A declaration that this is an exceptional case and an award to Plaintiff

of her reasonable attorneys' fees incurred in prosecuting this action as provided by

15 U.S.C. §1117(a); and

      N.     Such other and further relief as the Court deems just and proper.

                                       McNEES WALLACE & NURICK LLC


Dated: May 9, 2019                     By:       s/Carol Steinour Young
                                                 Carol Steinour Young
                                                 (Pa Bar Number: 55969)
                                                 Lois B. Duquette
                                                 (Pa. Bar Number: 80526)
                                                 Emily H. Doan
                                                 (Pa Bar Number: 322565)
                                                 100 Pine Street
                                                 P.O. Box 1166
                                                 Harrisburg, PA 17108
                                                 (717) 232-8000
                                                 (717) 237-5300 (fax)

                                       Attorneys for Plaintiff, Karen Kay Buckley




                                          -34-
